Citation Nr: 1003509	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-06 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a scar as a residual of an appendectomy.  

2.  Entitlement to an increased rating for chondromalacia 
with degenerative arthritis, left knee, with medial meniscus 
tear, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to July 
2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2009 the Veteran appeared and testified at the RO 
in St. Petersburg, Florida before the undersigned Veterans 
Law Judge, who was designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was last provided a VA Compensation and Pension 
knee examination in September 2006.  A March 2009 VA 
treatment record notes the Veteran reported increasing pain 
and giving way of the left knee.  During the Veteran's 
November 2009 hearing, he testified that his knee pain had 
gotten worse and that he was suffering greater instability.  
The Veteran was last provided a VA Compensation and Pension 
scars examination in September 2009.  However, the Veteran 
testified in November 2009 that he went to the emergency room 
in October 2009 for pain in his side.  He testified that he 
was subsequently told that the mesh related to his hernia was 
pulling.  The Veteran claims that it is causing pain in his 
scars.  Therefore, the Veteran testified that he now has four 
painful scars.  

The Board notes that the Veteran has been receiving treatment 
through VA at the Miami VA Medical Center (VAMC) and the most 
recent records reflecting this treatment are from March 2009.  
The Veteran's representative also contends that there are 
some missing VA treatment records from periods in 2007 to 
2009.  The Board observes that there appears to be a gap in 
the VA records from October 2007 to November 2008.  These 
treatment records should be obtained.  See 38 C.F.R. § 
3.159(c)(2) (2009).  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a).  Given the Veteran's contentions 
and testimony of worsening and that the September 2006 knee 
examination report is more than three years old, the Board 
finds that a contemporaneous and thorough VA knee examination 
should be conducted to determine the current severity of the 
Veteran's chondromalacia with degenerative arthritis, left 
knee, with medial meniscus tear.  Also, given the Veteran's 
testimony regarding new pain starting in October 2009 and his 
VA treatment related to his scars, the Board also finds that 
a contemporaneous and thorough VA scars examination should be 
conducted to determine the current severity of the Veteran's 
scar as a residual of an appendectomy.  Such examination and 
opinion would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VAMC Miami treatment 
records from between October 2007 and 
November 2008 and from March 2009 to the 
present.  

2.  After all the available records are 
obtained, schedule the Veteran for a VA 
knee examination to determine the current 
nature and severity of his service-
connected chondromalacia with degenerative 
arthritis, left knee, with medial meniscus 
tear.  The examiner should describe all 
symptoms including pain or weakness and 
functional impairment, if present.  Any 
appropriate testing, including but not 
limited to range of motion testing should 
be conducted.  The claims file should be 
made available for the examiner to review, 
and the examination report must indicate 
that this was accomplished.  

3.  Schedule the Veteran for a VA scars 
examination to determine the current 
nature and severity of his service-
connected scar as a residual of an 
appendectomy.  The examiner should also 
provide a full description of the effects 
of the scars upon the Veteran's employment 
and daily life, including any manifest 
limitation of activity alleged by the 
Veteran.  The claims folder must be made 
available to and be reviewed by the 
examiner in connection with the 
examination.

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


